DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-2 and 5-8 are pending. Claims 3-4 and 9-10 are canceled. Replacement Fig. 1 has overcome the objection to the drawings. Applicant’s amendment has overcome previously set forth rejections under 35 USC 112(b) and 35 USC 103.

Claim Interpretation
Please note the following claim language analysis regarding the mesh structures recited throughout independent claim 1. Step (1) of claim 1 recites “preparing a metal mesh transparent electrode: directly printing the metal mesh transparent electrode on a rigid substrate”. Step (2) of claim 1 recites “performing conductive treatment on a metal mesh: performing conductive treatment on a printed metal mesh structure through a sintering process to realize conductivity of the metal mesh”. As worded step (2) introduces a printed metal mesh structure, and step (2) performs a conductive treatment through a sintering process on this printed metal mesh structure which would necessarily yield a sintered metal mesh structure. As a whole, step (3) of claim 1 sets forth a substep of “embedding the metal mesh into a target flexible transparent substrate”. Within step (3), claim 1 requires rolling a flexible transparent substrate with the elastic auxiliary layer attached onto the sintered metal mesh structure, thereby establishing that the same sintered metal mesh structure obtained in step (2) is the component onto which step (3) rolls the recited auxiliary layer. The last portion of step (3) recites “heating and completely embedding the metal mesh structure into the flexible transparent substrate”. In view of step (3) the metal mesh structure which is embedded into the substrate must be the sintered metal mesh structure obtained in step (2). At some point in step (4), that same embedded mesh is attached to the rigid substrate. Step (4) requires that manipulation of separating the embedded mesh and the same rigid substrate introduced in step (1) obtains the (emphasis added) embedded metal mesh flexible transparent electrode. Step (1) of claim 1 requires directly printing the (emphasis added) metal mesh transparent electrode on a rigid substrate. In total, claim 1 requires that the same metal mesh structure be printed in step (1), sintered in step (2), embedded in step (3), and separated in step (4).
The step “performing conductive treatment on a printed metal mesh structure through a sintering process to realize conductivity of the metal mesh” recited within step (2) of claim 1 necessarily sinters the printed metal mesh structure, thereby providing antecedent basis for later recitations of “the sintered metal mesh structure”. 
The limitation “the elastic auxiliary layer” recited in claim 1 step (4) will be interpreted to refer to “an elastic or flexible material thin film as an auxiliary layer” earlier recited in claim 1 because the elastic or flexible material thin film as an auxiliary layer is the only auxiliary layer which claim 1 introduces.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding both claims 1 and 2, applicant’s amendment removed from claim 1 the limitations “and in step (1), either a surface of the rigid substrate is subjected to a surface hydrophobic pretreatment to form a hydrophobic thin film with a thickness of is 200 nm to 50 m, or the surface of the rigid substrate is coated with a hydrophobic thin film that has a thickness range of 200 nm to 50 m”, and added to claim 2 the limitations “wherein in step (1), a surface of the rigid substrate needs to be subjected to surface hydrophobic pretreatment; or the surface of the rigid substrate is coated with a hydrophobic thin film, and”; however, there is no corresponding amendment markup in order to designate whether these changes were intentional. The claims previously examined were those filed April 22, 2022.
Claims 2 and 5-8 are rejected under 35 USC 112(b) because they depend on claim 1.
Regarding claim 2, the range of specific activity encompassed by “a surface of the rigid substrate needs to be subjected to surface hydrophobic pretreatment” cannot be determine because a “need” for surface pretreatment is a subjective decision made by the practitioner of the claimed method. Further, it is not clear if a “surface of the rigid substrate needs to be subjected to surface hydrophobic pretreatment” requires manipulating steps of pretreating the substrate surface, or whether the claim requires existing in an untreated state, for example, if the surface has already been pretreated, the surface no longer “needs” to be heat treated.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the accompanying amendment has overcome the standing issues under 35 USC 112(b). While the amendment has overcome the previously set forth rejections under 35 USC 112(b), the amendment has also raised considerable uncertainty as to the subject matter applicant intends to claim.
Allowable Subject Matter
Claims 1-2 and 5-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Instant claim 1 is directed to a manufacturing method of an embedded metal mesh flexible transparent electrode comprising specific steps limited by printing mechanism, two substrate types, and a conductive mesh embedded in the opposite substrate. As amended August 16, 2022, claim 1 further recites limitations requiring taking an elastic or flexible material thin film as an auxiliary layer, attaching the elastic auxiliary layer to the flexible transparent substrate under a vacuum environment and avoiding generating bubbles; and heating the rigid substrate and the flexible transparent substrate to a certain temperature, rolling the flexible transparent substrate with the elastic auxiliary layer attached onto the sintered metal mesh structure through a roller, meanwhile applying a pressure, deforming the flexible transparent substrate by heating and completely embedding the metal mesh structure into the flexible transparent substrate.
Park (US20150216057) in view of Lee (Lee, Hyungdong, et al. "Direct alignment and patterning of silver nanowires by electrohydrodynamic jet printing." Small 10.19 (2014): 3918-3922) is the closest combination of prior art previously applied to independent claim 1, but what Park considers an auxiliary layer (sacrificial layer) is applied to the rigid (release) substrate not the flexible (transfer) substrate which is relied upon to meet the claimed flexible substrate. Further, the only steps which Park discloses occurring under vacuum are steps to arrange the conductive mesh, not to transfer the mesh to the flexible substrate. Lee does not cure the deficiencies of Park with respect to claim 4. 
CN106057359A cited by applicant in the IDS dated June 10, 2020 is listed as the closest prior art reference in according to the international search report. While CN106057359A renders obvious many of the same limitations rendered obvious by Park as applied in prior office actions, CN106057359A does not disclose or suggest the entire combination required of requiring taking an elastic or flexible material thin film as an auxiliary layer, attaching the elastic auxiliary layer to the flexible transparent substrate under a vacuum environment and avoiding generating bubbles; and heating the rigid substrate and the flexible transparent substrate to a certain temperature, rolling the flexible transparent substrate with the elastic auxiliary layer attached onto the sintered metal mesh structure through a roller, meanwhile applying a pressure, deforming the flexible transparent substrate by heating and completely embedding the metal mesh structure into the flexible transparent substrate
KR20160018896A, cited in prior office actions, discloses a process for forming a transparent electrode embedded in a polymer film, but the reference prints conductive material patterns on the polymer and not a rigid substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            	
/SALLY A MERKLING/            SPE, Art Unit 1738                                                                                                                                                                                            	8/26/2022